DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LARRY NOVAK,
                                Appellant,

                                    v.

       RIC D. BRADSHAW, as the Sheriff of Palm Beach County,
                           Appellee.

                              No. 4D20-815

                          [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 502015CA012028.

  Lane Weinbaum of Weinbaum, P.A., Coral Springs, for appellant.

  Carri S. Leininger and Maureen Martinez of Williams, Leininger &
Cosby, P.A., N. Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.